Citation Nr: 1324514	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  11-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Petersburg, Florida.

In September 2011, the Board granted the Veteran's application to reopen his claim for service connection for an acquired psychiatric disorder, and remanded the matter for further development.  This matter is now returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from February 1971 to April 1972, including service in Vietnam from July 1971 to February 1972.  He claims that he has an acquired psychiatric disorder, to PTSD, anxiety, and/or depression, as a result of his service in Vietnam.  He has reported that he worked guard duty in Vietnam (and being shot at), and that on one occasion he saw a dead body that had been decapitated and mutilated in a perverse manner.

The Veteran was provided with a VA examination in October 2009, and pursuant to the Board's September 2011 remand, a December 2011 clarifying medical opinion was obtained from the same examiner.  The Board also acknowledges that recently, the Veteran submitted a January 2013 private psychiatric evaluation report from Dr. E.T.

The January 2013 private psychiatric evaluation report reflect that the Veteran reported to Dr. E.T. that he was awarded disability benefits from the Social Security Administration (SSA) due to PTSD.  Therefore, the Board finds that a remand is necessary so that copies of the Veteran's SSA records may be associated with the claims file.

In addition, the Board notes that the September 2011 remand directed that the Veteran be provided with notice under the VCAA regarding the evidence needed to substantiate a claim for PTSD based on fear of hostile military or terrorist activity under revised 38 C.F.R. § 3.304(f)(3).  Although the Veteran was subsequently provided with a September 2011 VCAA notice letter, it did not include the information regarding claims under revised 38 C.F.R. § 3.304(f)(3).  Therefore, the Board also finds that a remand is necessary to provide the Veteran with such notice.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's records from SSA.  If any of these records are found to be unavailable, this should specifically be noted in the claims file.

2.  Provide the Veteran with a VCAA notice explaining the evidence needed to substantiate a claim for PTSD based on fear of hostile military or terrorist activity (under revised 38 C.F.R. § 3.304(f)(3)).

3.  Then, after taking any other development action that is warranted, readjudicate the claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



